         Case 1:21-cr-00014-SAG Document 21-1 Filed 05/03/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
        v.                                       *    CRIMINAL NO. 21-SAG-00014
                                                 *
 MATHEW PALMER,                                  *
                                                 *
                Defendant                        *
                                                 *
                                              *******

                         PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, on January 28, 2021, the United States filed an Information charging Mathew

Palmer (the “Defendant”) with Distribution of Child Pornography, in violation of 18 U.S.C.

§§ 2252(a)(2) and (b)(1) (Count One); and

       WHEREAS, the Information also included a forfeiture allegation, which provided notice

that the United States intended to seek the forfeiture, pursuant to 18 U.S.C. § 2253, 21 U.S.C.

§ 853, and 28 U.S.C. § 2461(c), upon conviction of the Defendant of the offense alleged in Count

One of the Information; and

       WHEREAS, on March 10, 2021, the Defendant pled guilty to the offense alleged in Count

One of the Information; and

       WHEREAS, as part of his guilty plea, the Defendant agreed to forfeit to the United States

all right, title, and interest in the following items that the Defendant agreed constitute money,

property, and/or assets derived from or obtained by the Defendant as a result of, or used to facilitate

the commission of, the Defendant’s offense:

               (1) Apple iPhone 6s model A1633 cellular phone bearing serial number
                   FFMWF18RGRY2 and IMEI number 354957074518229 (Asset ID: 20-ICE-
                   001931)
           Case 1:21-cr-00014-SAG Document 21-1 Filed 05/03/21 Page 2 of 4



(the “Subject Property”); and

        WHEREAS, pursuant to 18 U.S.C. § 2253 and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure, the United States is now entitled to a Preliminary Order of Forfeiture with

respect to the Subject Property;

        ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

        1.      The United States’ Motion for a Preliminary Order of Forfeiture is GRANTED.

        2.      The Court finds, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal

Procedure, that the United States has established the requisite nexus between the Subject Property

and the offense to which the Defendant pled guilty.

        3.      Accordingly, all of Defendant’s interests in the Subject Property are hereby

forfeited to the United States for disposition pursuant to 18 U.S.C. § 2253.

        4.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the United

States is hereby authorized to seize the Subject Property and maintain it in its secure custody and

control.

        5.      The United States is authorized to conduct any discovery that might be necessary

to identify, locate, or dispose of forfeited property, and to resolve any third-party petition, pursuant

to Rule 32.2(b)(3), (c)(1)(B) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m).

        6.      Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish, for thirty (30)

consecutive calendar days on the government forfeiture website www.forfeiture.gov, notice of the

Preliminary Order of Forfeiture and notice of the United States’ intent to dispose of the Subject

Property.
         Case 1:21-cr-00014-SAG Document 21-1 Filed 05/03/21 Page 3 of 4



        7.      Pursuant to 21 U.S.C. § 853(n)(1), the United States shall give, to the extent

practicable, direct written notice to any person known to have alleged an interest in the Subject

Property to be forfeited.

        8.      Pursuant to 21 U.S.C. § 853(n)(2) and (3), the notice referred to above shall state:

(a) that any person, other than the Defendant, asserting a legal interest in the Subject Property,

shall, within sixty (60) days after the first day of publication on the government forfeiture website

or within thirty (30) days after receipt of actual notice, whichever is earlier, file a petition with the

United States District Court for the District of Maryland, requesting a hearing to adjudicate the

validity of his or her interest in the Subject Property; and (b) that the petition shall be signed by

the petitioner under the penalty of perjury and shall set forth the nature and extent of the

petitioner’s right, title, or interest in the Subject Property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in the Subject Property, any additional facts

supporting the petitioner’s claim, and the relief sought.

        9.      Pursuant to 21 U.S.C. § 853(n)(7), following the Court’s disposition of all petitions

filed under 21 U.S.C. § 853(n)(6), or if no such petitions are filed following the expiration of the

period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the United States shall

have clear title to the Subject Property.

        10.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture will become final as to the Defendant at the time of his sentencing,

will be part of the Defendant’s criminal sentence, and will be included in the criminal judgment

entered by this Court against him.
          Case 1:21-cr-00014-SAG Document 21-1 Filed 05/03/21 Page 4 of 4



         11.   Upon adjudication of all third party interests, this Court will enter a Final Order of

Forfeiture, pursuant to 18 U.S.C. § 2253 and Rule 32.2(c) of the Federal Rules of Criminal

Procedure, in which all interests will be addressed.

         12.   The Court shall retain jurisdiction in this case for the purpose of enforcing this

Order, and pursuant to Rule 32.2(e)(1) of the Federal Rules of Criminal Procedure, shall amend

this Order, or enter other orders as necessary, to forfeit additional specific property when

identified.



                                                       Hon. Stephanie A. Gallagher
                                                       United States District Judge

Dated:
